Exhibit 10.1

 

LOGO [g5903359033_image001.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“ Agreement”) is entered into as of January 17, 2005,
by and between Central European Distribution Corporation, Inc., a Delaware
corporation (the “Company”), and Chris Biedermann (the “Officer”).

 

WHEREAS, the Company desires to employ the Officer, and the Officer desires to
be employed by the Company, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1. Employment.

 

On the terms and conditions set forth in this Agreement, the Company agrees to
employ the Officer and the Officer agrees to be employed by the Company for the
term set forth in Section 2 hereof and in the position and with the duties set
forth in Section 3 hereof.

 

2. Term.

 

The employment of the Officer by the Company as provided in Section 1 hereof
shall commence as of January 17, 2005 and end three (3) years thereafter (the
“Expiration Date”).

 

3. Position and Duties.

 

The Officer shall serve as Chief Financial Officer of the Company. The Officer
shall devote the Officer’s reasonable best efforts and substantially full
business time to the performance of the Officer’s duties and the advancement of
the business and affairs of the Company and the Subsidiary. The Officer
acknowledges that it is the intent of the Company that his primary
responsibilities shall be in connection with the business of the Subsidiary.



--------------------------------------------------------------------------------

4. Place of Performance.

 

In connection with the Officer’s employment by the Company, the Officer shall be
based at the principal executive office of the Subsidiary, which the Company
retains the right to change in its discretion, or such other place as the
Company and the Officer mutually agree, except for required travel on Company
business.

 

5. Compensation.

 

5(a). Base salary.

 

The Officer shall be paid an annual base salary (the “Base Salary”) by the
Company in the amount of $ 50,000 gross per annum from January 17, 2005 thru
January 16, 2006 by the Company and $ 25 000 gross per annum base salary by the
Subsidiary as well as $ 25 000 gross per annum Management Board Fee for
Subsidiary.

 

As of January 17, 2006 thru January 16, 2007 the Officer shall be paid base
salary in the amount of $ 52 500 gross per annum and $ 26 250 gross base salary
per annum by the Subsidiary as well as $ 26 250 gross per annum as Management
Board Fee for Subsidiary.

 

As of January 17, 2007 thru January 16, 2008 the Officer shall be paid base
salary in the amount of $ 55 000 gross per annum and $ 27 500 gross base salary
per annum by the Subsidiary as well as $ 27 500 gross per annum as Management
Board Fee for Subsidiary.

 

If the Officer’s Base Salary is increased, the increased amount shall be the
Base Salary for the remainder of the employment term hereunder, except that the
Company may reduce the Officer’s Base Salary at any time as part of a general
salary reduction applied to all employees of the Company with annual salaries in
excess of $60,000 (the ‘Senior Executive Group”) in which case the Officer’s
reduced Base Salary shall be the Base Salary for the remainder of the employment
term hereunder. Any such reduction in the Officer’s Base Salary shall be no more
than the lesser of the median percentage salary reduction applied to the Senior
Executive Group or 20%. The Base Salary shall be payable weekly or in such other
installments as shall be consistent with the Company’s payroll procedures.



--------------------------------------------------------------------------------

5(b). Bonus

 

The Officer is entitled to receive cash bonus in the amount of 65 000 USD gross
per year as part of Executive Bonus Plan.

 

The Officer is entitled to receive acquisition bonus of Polmos Bialystok in the
amount of 35 000 USD gross - as part of Executive Acquisition bonus plan if
Polmos Bialystok is finalized. Distribution date will be determined.

 

5(c). Options

 

The Officer is entitled to receive 20 000 options annually granted on a one year
lock up basis. The first year grant of 20 000 options will be on November 30,
2004. the second year and third year the options will be issued on January 1,
2006 and January 1, 2007.

 

5(d). Specific Benefits.

 

The Officer shall be receiving the following special benefit:

 

(1) Company Car – in line with existing policy.

 

(2) Mobile phone – in line with existing policy.

 

(3) Health plan – Medicover card

 

5(d). Other Benefits.

 

The Officer shall be entitled to receive disability salary continuation and life
insurance coverage in accordance with policies in effect for senior executives
of the Company.

 

The Officer also shall be entitled to participate in such plans and to receive
such bonuses, incentive compensation and fringe benefits as may be granted or
established by the Company from time to time. Nothing contained in this
Agreement shall prevent the Company from changing carriers or from affecting
modifications in insurance coverage for the Officer.

 

5(e). Vacation: Holidays.

 

The Officer shall be entitled to all public holidays observed by the Subsidiary
and vacation days in accordance with the applicable vacation policies for senior
executives of the Company, which shall be taken at a reasonable time or times.

 

5(f). Withholding Taxes and Other Deductions.

 

To the extent required by law, the Company and the Subsidiary shall withhold
from any payments due Officer under this Agreement any applicable federal, state
or local taxes and such other deductions as are prescribed by law or Company or
Subsidiary policy



--------------------------------------------------------------------------------

6. Expenses.

 

The Company and the Subsidiary shall reimburse the Officer for all reasonable
expenses incurred by the Officer (in accordance with the policies and procedures
in effect for senior executives of the Company and the Subsidiary) in connection
with the Officer’s services under this Agreement. The Officer shall account to
the Company or the Subsidiary, as the case may be, for such expenses in
accordance with policies and procedures established by the Company or the
Subsidiary.

 

7 .Confidential Information.

 

7(a). The Officer covenants and agrees that the Officer will not ever, without
the prior written consent of the Board or a person authorized by the Board,
publish or disclose to any unaffiliated third party or use for the Officer’s
personal benefit or advantage any confidential information with respect to any
of the Company’s or Subsidiary’s products, services, subscribers, suppliers,
marketing techniques, methods or future plans disclosed to the Officer as a
result of the Officer’s employment with the Company, to the extent such
information has heretofore remained confidential (except for unauthorized
disclosures) and except as otherwise ordered by a court of competent
jurisdiction.

 

7(b). The Officer acknowledges that the restrictions contained in Section 7 (a)
hereof are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company.
Therefore, the Officer agrees that in the event of a breach or threatened breach
by the Officer of the provisions of Section 7(a) hereof, the Company shall be
entitled to obtain from any court of competent jurisdiction, preliminary or
permanent injunctive relief restraining the Officer from disclosing or using any
such confidential information. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, recovery of damages from the
Officer.

 

7(c). The Officer shall deliver promptly to the Company on termination of
employment, or at any other time the Company may so request, all confidential
memoranda, notes, records, reports and other documents (and all copies thereof)
relating to the Company’s and its affiliates’ businesses which the Officer
obtained while employed by, or otherwise serving or acting on behalf of, the
Company or which the Officer may then possess or have under his or her control.



--------------------------------------------------------------------------------

8.Non-Competition

 

8(a). The Officer covenants and agrees that the Officer will not, during the
Officer’s employment hereunder and for a period of six (6) months thereafter (to
the extent permitted by law), at any time and in any state or other jurisdiction
in which the Company or Subsidiary is engaged in or, has reasonably firm plans
to engage in business, (i) compete with the Company or Subsidiary on behalf of
the Officer or any third party; (ii) participate as a director, agent,
representative or partner or have any direct financial interest in any
enterprise which engages in the alcohol product distribution business or any
other business in which the Company or Subsidiary is engaged; or (iii)
participate as an employee or officer in any enterprise in which the Officer’s
responsibility relates to the alcohol product distribution business or any other
business in which the Company or Subsidiary is engaged. The ownership by the
Officer of less than five percent (5%) of the outstanding stock of any
corporation listed on a national securities exchange conducting any such
business shall not be deemed a violation of this Section 8(a).

 

8(b). Injunctive Relief. In the event the restrictions against engaging in a
competitive activity contained in Section 8(a) hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great. a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 8(a) hereof
shall be interpreted to extend only over the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

8(c). Non-Solicitation. The Officer covenants and agrees that the Officer will
not, during the Officer’s employment hereunder and for a period of one (1) year
thereafter induce or attempt to induce any employee of the Company or the
Subsidiary to render services for any other person, firm, or corporation.

 

9. Termination of Employment

 

9(a). Death.

 

The Officer’s employment, hereunder, shall terminate upon the Officer’s death.

 

9(b). By the Company.

 

The Company may terminate the Officer’s employment. hereunder under the
following circumstances:

 

(i) If the Officer shall have been unable to perform all of the Officer’s duties
hereunder by reason of illness, physical or mental disability or other similar
incapacity, which inability shall continue for more than six (6) consecutive
months, the Company may terminate the Officer’s employment hereunder.



--------------------------------------------------------------------------------

(ii) The Company may terminate the Officer’s employment hereunder for “Cause.”
For purposes of this Agreement, “Cause” shall mean

 

(A) willful refusal by the Officer to follow a written order of the Chairman of
the Board or the Board of Directors, in so far as the request does not breach
and federal, state or local law, (B) the Officer’s willful engagement in conduct
materially injurious to the Company, (C) dishonesty of a material nature that
relates to the performance of the Officer’s duties under this Agreement, (D) the
Officer’s conviction for any felony involving moral turpitude, and (E) the
Officer’s continued failure to perform his duties under this Agreement (except
due to the Officer’s incapacity as a result of physical or mental illness) to
the satisfaction of the Board of Directors of the Company for a period of at
least forty- five (45) consecutive days after written notice is delivered to the
Officer specifically identifying the manner in which the Officer has failed to
perform his duties. In addition, the Company may terminate the Officer’s
employment for “Cause” if the normal business operations of the Company are
rendered commercially impractical as a consequence of an act of God, accident,
fire, labor controversy, riot or civil commotion, act of public enemy, law,
enactment, rule, order, or any act of government or governmental
instrumentality, failure of facilities, or other cause of a similar or
dissimilar nature that is not reasonably within the control of the Company or
which the Company could not, by reasonable diligence, have avoided.

 

9(c). By the Officer.

 

The Officer may terminate the Officer’s employment hereunder for “Good Reason.”
For purposes of this Agreement, “Good Reason” shall mean (i) the Company’s
failure to perform or observe any of the material terms or provisions of this
Agreement, and the continued failure of the Company to cure such default within
thirty (30) days after written demand for performance has been given to the
Company by the Officer, which demand shall describe specifically the nature of
such alleged failure to perform or observe such material terms or provisions; or
(ii) a material reduction in the scope of the Officer’s responsibilities and
duties.

 

9.(d) In case Officer’s contract is terminated before January 16, 2008 by either
party other than for reasons indicated in section 9(i) (B), (C) or (D) the
Officer is entitled to six months salary in full payable at termination date.
Where termination is for reason under Section 9 (i) (B), (C) or (D) then no
compensation is due.



--------------------------------------------------------------------------------

9(e). Notice of Termination.

 

Any termination of the Officer’s employment by the Company or the Officer (other
than pursuant to Section 9(a) hereof) shall be communicated by written “Notice
of Termination” to the other party hereto in accordance with Section 11 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon, if any, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Officer’s
employment under the provision so indicated.

 

For any termination of the Officers employment by either the Company or the
Officer (other than pursuant to section 9(a) hereof) the length of termination
note shall be six (6) months. It is understood by both theCompany and the
Officer that termination of this agreement terminates by association any
employment agreement with any and all of the Companys’ subsidiaries.

 

9(f). Date of Termination.

 

For purposes of this Agreement, the “Date of Termination” shall mean (i) if the
Officer’s employment is terminated by the Officer’s death, the date of the
Officer’s death; (ii) if the Officer’s employment is terminated pursuant to
Section 9(b)(i) hereof, thirty (30) days after Notice of Termination, provided
that the Officer shall not have returned to the performance of the Officer’s
duties on a full-time basis during such 30-day period; (iii) if the Officer’s
employment is terminated pursuant to Section 9(b)(ii) or 9(c) hereof, the date
specified in the Notice of Termination; and (iv) if the Officer’s employment is
terminated for any other reason, the date on which Notice of Termination is
given.

 

10. Compensation Upon Termination.

 

10(a). If the Officer’s employment is terminated by the Officer’s death, the
Company shall pay to the Officer’s estate, or as may be directed by the legal
representatives of such estate, the Officer’s full Base Salary through the Date
of Termination and all other unpaid amounts, if any, to which the Officer is
entit1ed as of the Date of Termination in connection with any fringe benefits or
under any incentive compensation plan or program of the Company pursuant to
Sections 5(b) and (c) hereof, at the time such payments are due and the Company
shall have no further obligations to the Officer under this Agreement.

 

10(b). During any period that the Officer fails to perform the Officer’s duties
hereunder as a result of incapacity due to physical or mental illness
(“disability period”), the Officer shall continue to receive (i) the Officer’s
full Base Salary through the Date of Termination and all



--------------------------------------------------------------------------------

other unpaid amounts, if any, to which the Officer is entit1ed as of the Date of
Termination in connection with any fringe benefits o};” under any incentive
compensation plan or program of the Company pursuant to Sections 5(b) and (c)
hereof, at the time such payments are due; provided, that payments so made to
the Officer during the disability period shall be reduced by the sum of the
amounts, if any, payable to the Officer at or prior to the time of any such
payment under disability benefit plans of the Company and which amounts were not
previously applied to reduce any such payment and the Company shall have no
further obligations to the Officer under this Agreement.

 

10(c). If the Company terminates the Officer’s employment for Cause as provided
in Section 9(b)(ii) hereof, the Company shall pay the Officer the Officer’s full
Base Salary through the Date of Termination and all other unpaid amounts, if
any, to which Officer is entitled as of the Date of Termination in connection
with any fringe benefits or under any incentive compensation plan or program of
the Company pursuant to Sections 5(b) and (c) hereof. Should the salary and
benefits arising from the associated termination of subsidiary employment
contracts not fulfill the total termination compensation of this agreement the
Company agrees to make good any short-fall.

 

10(d). If the Officer terminates the Officer’s employment other than for Good
Reason, the Company shall pay the Officer the Officer’s full Base Salary through
the Date of Termination and all other unpaid amounts, if any, to which Officer
is entitled as of the Date of Termination in connection with any fringe benefits
or under any incentive compensation plan or program of the Company pursuant to
Sections 5(b) and 5(c) hereof.

 

Should the salary and benefits arising from the associated termination of
subsidiary employment contracts not fulfill the total termination compensation
of this agreement the Company agrees to make good any short-fall.

 

10(e). If the Company terminates the Officer’s employment other than for Cause,
disability or death, or the Officer terminates the Officer’s employment for Good
Reason as provided in Section 9(c) hereof, the Company shall pay the Officer (i)
the Officer’s full Base Salary through the Date of Termination and all other
unpaid amounts, if any, to which the Officer is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of the Company pursuant to Sections 5(b) and (c)
hereof, at the time such payments are due; and (ii) subject to Section 10(g),
the full Base Salary, bonuses and incentive compensation that would have been
payable to the Officer under Sections 5(a) and 5(c) from the Date of Termination
through the Expiration Date in a single lump sum payment within five (5)
business days of his Date of Termination and any



--------------------------------------------------------------------------------

other amounts or benefits that would have been received under Section 5(c)
hereof, at the time such amounts or benefits would otherwise have been due in
accordance with the Company’s normal payroll practices, and the Company shall
have no further obligations to the Officer under this Agreement. For purposes of
Section 10(e)(ii), the Officer will be considered to be entitled to an annual
cash bonus equal to the average dollar bonus earned by the Officer during the
Company’s two fiscal years immediately prior to Officer’s Date of Termination.
Should two full years not have been served prior to termination then any bonus
will be based on the previously reported year to date figures as applied to the
rules in Sections5(c)

 

10(f). Mitigation.

 

The Officer shall not be required to mitigate amounts payable pursuant to
Section 10 hereof by seeking other employment provided, however, that any sums
earned by the Officer pursuant to any subsequent employment shall be offset
against any remaining obligation the Company may have to pay by virtue of
termination under this Agreement and, further provided that, the Company’s
obligation to continue to provide the Officer with fringe benefits pursuant to
Section 10(e), above, shall cease if the Officer becomes eligible to participate
in fringe benefits substantially similar to those provided for in this Agreement
as a result of the Officer’s employment during the period that the Officer is
entitled to such fringe benefits.

 

11. Notices.

 

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied or mailed by first class registered or certified mail, postage
prepaid, addressed as follows:

 

(a) If to the Company:

 

Central European Distribution Corporation

1343 Main Street,

Suite 301 Sarasota,

FL 34236

 

Telecopier:    941-330-1558 Attention:    James Archbold      Vice President,
Secretary and Director of Investor Relations or      William V. Carey     

President

    

Bokserska 66A

    

02-690 Warsaw (Poland)



--------------------------------------------------------------------------------

 

(b) If to the Officer:

 

Chris Biedermann

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for alI purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

12. Severabilitv.

 

The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in fulI force and effect.

 

13. Survival.

 

It is the express intention and agreement of the parties hereto that the
provisions of Sections 7 and 8 hereof shall survive the termination of
employment of the Officer. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

 

14. Assignment.

 

The rights and obligations of the parties to this Agreement shall not be
assignable, except that the rights and obligations of the Company hereunder
shall be assignable in connection with any subsequent merger, consolidation,
sale of all substantially all of the assets of the Company or similar
reorganization of a successor corporation.

 

15. Binding Effect.

 

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon the parties hereto and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.



--------------------------------------------------------------------------------

16. Amendment Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. Neither
the waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement, nor the failure of either of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder .

 

17. Headings.

 

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

18. Governing Law.

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the Commonwealth of Florida (but not including the choice of
law rules thereof).

 

19. Action of Behalf of the Subsidiarv.

 

The Company is executing this Agreement also on behalf of its Subsidiary and
agrees to cause the Subsidiary to fulfill its obligations hereunder, though the
appointment and removal, if necessary, of members of the management board of the
Subsidiary.

 

20. Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and it supersedes all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein.

 

21. Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which shall be deemed to constitute one and the same
instrument

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.



--------------------------------------------------------------------------------

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

/s/ William V. Carey

--------------------------------------------------------------------------------

Name:   William V. Carey Title:   Chairman    

/s/ Chris Biedermann

--------------------------------------------------------------------------------

Name:   Chris Biedermann Title:   The Officer